DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on September 14, 2021 (“September 2021 Response”).  The September 2021 Response contained, inter alia, claim amendments (“September 2021 Claim Amendments”) and “REMARKS/ARGUMENTS” (“September 2021 Remarks”).
Claims 9-13, 17-24, and 26-32 are currently pending and have been examined. 

Response to Amendment
In the September 2021 Claim Amendments and with respect to Claims 10-13, 17-19, and 22-24, Applicant made amendments with markings, Applicant also used the status identifier “(Previously Presented).”
37 C.F.R. §1.121 as discussed in MPEP §714 II. C. sets forth the manner of making claim amendments.  In particular, MPEP §714 II. C. (B) states that amended claims must be indicated as “currently amended.”
Because Applicant amended Claims 10-13, 17-19, and 22-24 by adding or deleting words in the claims, because Applicant used the status identifier “(Previously Presented),” and because 37 C.F.R. §1.121 (as discussed in MPEP §714 II. C.) requires any amended claim to include the status identifier “(Currently Amended)” or other appropriate status identifier, the September 2021 Claim Amendments are a Non-Compliant Amendment.  See MPEP §714 II. F.
 Because this application is not in condition for allowance, because status identifier errors noted above are considered errors that would not otherwise prevent the subsequent examination of this application, to show a good faith effort by the Examiner to advance prosecution, and in accordance with the spirit of the guidance set forth in the USPTO memorandum1 by Focarino, Peggy, tilted “Non-Compliant Amendment,”2 the Examiner hereby deems (for this one time only) the September 2021 Claim Amendments compliant.
However, Applicant is given actual notice that should any future amendment be non-compliant because the amendment does not (for any reason) comply with 37 C.F.R. §1.121 (as discussed in MPEP §714), the amendment will be considered a non-compliant amendment and the Examiner will issue a “Notice of Non-Compliant Amendment (37 CFR 1.121)” See USPTO Form PTOL-324.
Because the Examiner has (for this one time only) deemed the September 2021 Claim Amendments compliant, an office action on the merits is set forth below.
Claim Objections
Claims 9, 20, and 21 are objected to because of the following informalities: the claims recite “a type good or service” which appears to be a typographical error of “a type of good or service.”
Claims 29, and 31-32 are objected to because of the following informalities: the claims recite “the golf services” which appears to be a typographical error since there is no previous recitation of “golf services” in the claim (as such, the term lacks antecedent basis).  For purposes of applying the prior art, the Examiner will interpret “the golf services” as if recited without “the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, Claim 28 is directed to signals per se.
First, because the preamble limits the overall scope of Claim 28 to a “non-transient computer readable medium,” the Examiner finds that the scope of Claim 28 is limited to this “computer readable medium.”
Second, the Examiner finds that one of ordinary skill in this particular art may interpret such ‘computer readable medium’ claims as signals.  To support the Examiner’s position that a 3 by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)4 noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”).
Third, because signal claims are not in any statutory category, Applicant’s computer readable medium claims are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).5
In order to overcome this rejection, the Examiner recommends, by way of example only, that Applicant amend “non-transient” to “non-transitory.”

Claims 9-13, 17-24, and 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes6 (“SME Analysis”):
Claims 9-13, 17-24, and 26-32 are directed to at least one of the statutory categories.
Claims 9-13, 17-19, 21-24, 26-27, 29-30, and 32 are directed to a process
Claims 20 and 31 are directed to an article of manufacture.
Although Claim 28 fails to fall under at least one of the four categories of patent eligible subject matter (as noted above), the claim could be amended to fall under at least one of the four categories of patent eligible subject matter.  In accordance with MPEP 2106 §I when claims fail to fall under at least one of the four categories of patent eligible subject matter and it appears from Applicant’s disclosure that the claims could be amended to be directed to a statutory category, it should be determined whether the claims wholly embrace a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or are a particular practical application of a judicial exception.

Step 2A-Prong 1 of the SME Analysis:
Claim 21 (representative of Claims 9 and 20) recites the following steps: a method for managing feedback communications, the method comprising:
receiving, at least one request for a communication identifying:
each of one or more merchants enrolled in a loyalty program when an electronic transaction is conducted with the merchant; and
a type good or service to be provided by each said merchant;
sending the communication for delivery to a mobile communication device associated with a customer profile associated with a cardholder;
receiving, at least one transaction communication, including:
data associated with a transaction involving a payment identifier associated with the customer profile including the time of the electronic transaction; and
the identity of one said merchant;
establish a trigger condition, wherein the trigger condition is satisfied when:
associated with the customer profile, receives indication that a location of the mobile communication device is leaving a location associated with the transaction; and
a feedback acquisition delay has elapsed, wherein:
the feedback acquisition delay is the passage of a time period after the time of the electronic transaction; and
the time period is an approximation of an amount of time for the type of good or service to be provided to the cardholder associated with the customer profile by the one said merchant associates with the electronic transaction;
upon detection of the trigger condition, initiating to cause an input device to receive feedback input;
communicating one or more feedback requests;
receiving feedback audio associated with the customer profile.
These steps describe gathering customer feedback based on a transaction which amounts to advertising, marketing or sales activities or behaviors; therefore, these limitations fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  Therefore, Claim 21 recites an abstract idea.
Independent Claims 9 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.
Each of the dependent claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), 

Step 2A-Prong 2 of the SME Analysis:
Claims 9-13, 17-24, and 26-32 recite the additional elements of:
an Internet server hardware system in connection with electronic transactions between cardholders and merchants;
operable via the Internet;
a network of computing resources; and
the receiving of at least one transaction communication is by at least one processor; and
the transaction is an electronic transaction; and
wirelessly delivering or receiving;
at least one processor on a mobile communication device and the mobile communication device being web-enabled; and
storing the speech signals on a data storage device.
The requirement to execute the claimed steps/functions using a “processor,” “Internet server hardware system,” or “mobile communication device” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the 
The recited additional elements of “operable via the Internet” “network of computing resources,” “wireless,” “wirelessly,” and “electronic transaction” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element of “storing the speech signals on a data storage device” and “web-enabled” simply appends insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). This limitation does not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent Claims 10-13, 17-19, 22-24, and 26-32 fail to include any additional elements than those recited above. In other words, each of the remainder of limitations/elements (not recited above) in the respective dependent Claims 10-13, 17-19, 22-24, and 26-32 further limit the abstract idea.
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using a “processor,” Internet server hardware system,” or “mobile communication device” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional elements of "network of computing resources," “operable via the Internet” and “electronic transaction” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, the recited additional element of “storing the speech signals on a data storage device” simply appends insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). This limitation does not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, the features of “receives signals,” “initiating signals to cause an input device to receive feedback input,” “generating with a text to speech processor request signals representing request audio on an audio output device of a mobile device,” and “receiving feedback signals representing received at an audio input device of the mobile device” are each recited at a high level of generality and are each recited as performing generic computer functions, routinely used in computer applications (e.g. sending, receiving, storing, processing, etc.) on generic computers.
The courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner:
performing repetitive calculations7,
receiving, processing, and storing data8,
electronically scanning or extracting data from a physical document9,
electronic recordkeeping10,
automating mental tasks11, and
receiving or transmitting data over a network, e.g., using the Internet to gather data12.
As such, these additional element(s), taken individually or in combination, amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of electronic commerce and marketing. These limitations therefore do not qualify as “significantly more”. 
Viewing the additional limitations in ordered combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 10-13, 17-19, 22-24, and 26-32 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 10-19 and 22-28 that are not mentioned above further define the abstract idea.
For the reasons stated above, Claims 9-13, 17-24, and 26-32 as whole do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 29 recites the broad recitation “the time period is an approximation of an amount of time for an average round of golf,” and Claim 30 (which depends on Claim 29; thus, incorporates the limitations of Claim 29) recites “wherein the time period is a delay of about five hours” which is the narrower statement of the range/limitation.  Claim 30 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 20, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2015/0100457 A1)(“Scipioni”) in view of Tietzen (US 2012/0221400 A1)(“Tietzen”) and further in view of Cao et al. (WO 2013/106995 A1)(“Cao”).

As to Claims 9, and 20, Scipioni discloses 
a computer-implemented method performed by [A non-transitory, computer readable medium or media having stored thereon computer-interpretable instructions which when executed by] an Internet server hardware system ([0034]) for managing feedback communications in a network (networks 108) of computing resources in connection with electronic transactions between cardholders ([0072]) and merchants ([0069]) and for enabling to be operable via the Internet to engage in real time data communications with the cardholders and the merchants (Abstract and [0034])
receiving, wirelessly, at least one request for a communication (information entered in the server, [0013]) identifying:
each of one or more merchants when an electronic transaction is conducted with the merchant (“store….name and location,” [0013]); and
a type good or service to be provided by each said merchant (“customer's order, the order is displayed, in line by line detail,” [0013]);
sending the communication for wireless delivery to a web-enabled (see [0026]-[0028]) mobile communication device (“the order is displayed, in line by line detail, on the customer's consumer mobile device in real time, as it is being entered by the server,” [0013]) associated with a customer profile associated with a cardholder ([0052], [0072]);
initiating signals to cause a trigger handler to establish a trigger condition (“a pre-determined event or condition,” [0015]) for initiating a feedback acquisition based on the data associated with the electronic transaction (“receive communications from the user regarding ratings about the purchases promptly,”  “hardware processors can be operable to provide communications that send feedback regarding the user's ratings about the purchases to the merchant after occurrence of a pre-determined event or condition” [0015]), wherein:
the trigger condition is a feedback acquisition delay that is the passage of a time period after the time of the electronic transaction (“ratings can be provided as feedback to the merchant either concurrently or with a controlled delay (e.g., waiting for customer OK or other conditional event)” [0061])
the time period is an approximation of an amount of time for the type good or service to be provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction (“subject the prompt ratings feedback to a conditional delay (e.g., waiting for the user to leave a restaurant) before sending the actual feedback on to the merchant device 310” [0058]); and
upon detection of the trigger condition, initiating signals to cause an input device (“one or more hardware processors,” [0015]) to wirelessly receive feedback input (“communications from the user regarding ratings about the purchases promptly,” [0015]).
Scipioni does not directly disclose
a loyalty program and merchants enrolled in the loyalty program;
receiving at least one transaction communication, the at least one transaction communication including:
data associated with an electronic transaction involving a payment identifier associated with the customer profile including the time of the electronic transaction;
the identity of one said merchant; and
the type good or service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction.
Tietzen teaches a loyalty program (“loyalty systems,” [0004]) and merchants enrolled in the loyalty program ([0006])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scipioni by the feature of Tietzen and in particular to include in Scipioni, the loyalty program and merchants enrolled in the loyalty program, as taught by Tietzen.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “increase[d] revenues and repeat business from consumers” (Tietzen, [0002]).
Cao teaches
receiving at least one transaction communication (see receipt depicted in Fig.8B), the at least one transaction communication including:
data associated with an electronic transaction involving a payment identifier (see identifier 805b) associated with the customer profile (“profile…associated with the user,” [0089]) including the time of the electronic transaction (see time of “11:59 AM” in Fig.8B);
the identity of one said merchant (see “DG Golf Club,” in Fig.8B); and
the type good or service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction (see “Greens Fee,” Fig.8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scipioni/Tietzen combination by the features of Cao and in particular to include in the Scipioni/Tietzen combination the features of: receiving at least one transaction communication, the at least one transaction communication including: data associated with an electronic transaction involving a payment identifier associated with the 
A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002]).

As to Claim 10, the Scipioni/Tietzen/Cao combination discloses as discussed above. Scipioni further discloses wherein the trigger condition further comprises receipt of signals indicating that a location of the mobile communication device is leaving a location associated with the electronic transaction ("the user leaving the merchant or exiting the place of business (e.g., the user leaves the restaurant after rating a serving person but before the rating is sent as part of the feedback to the merchant). Exiting may be determined manually by the user, for example, by entering some information on the user mobile device, or automatically by the mobile device or merchant device, for example, through the use of technology such as relative positions----e.g., using global positioning system (GPS)—of the mobile device and merchant device or determining, for example, that the mobile device is out of WiFi range of the merchant device," [0015]).

As to Claims 29 and 31, the Scipioni/Tietzen/Cao combination discloses as discussed above. Scipioni does not directly disclose but Cao teaches 
the merchant associated with the electronic transaction is a provider of the golf services (see “DG Golf Club,” which provides the golf services in Fig.8B)
the service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction is a round of golf (see “Greens Fee,” Fig.8B, “the context duration platform 103 may determine the transaction type is playing golf and determine that the proxy device 117a is associated with an attribute based on the average time required to play a game of golf,” [0087], [0088]-[0089]); and
the time period is an approximation of an amount of time for an average round of golf (“the context may be playing golf and the predicted duration may be the average length it takes the user associated with the transaction to play a round of golf.” [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scipioni/Tietzen/Cao combination by the features of Cao and in particular to include in the Scipioni/Tietzen/Cao combination the features of: the merchant associated with the electronic transaction is a provider of the golf services; the service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction is a round of golf; and the time period is an approximation of an amount of time for an average round of golf, as taught by Cao.
A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni in view of Tietzen and further in view of Cao and Dragt (US 2010/0324977 A1)(“Dragt”).

As to Claim 11, the Scipioni/Tietzen/Cao combination discloses as discussed above.
Scipioni does not directly disclose wherein the signals indicating that the location of the web-enabled mobile communication device is leaving include: signals indicating that the mobile communication device has paired with a vehicle device or an electric charger.
Dragt teaches signals indicating that the mobile communication device (mobile asset 200) has paired with a vehicle device or an electric charger (“Bluetooth sync between a mobile device and an automobile),” [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scipioni/Tietzen/Cao combination by the feature of Dragt and in particular to include in the signals indicating that the location of the web-enabled mobile communication device is leaving of the Scipioni/Tietzen/Cao combination the signals indicating that the mobile communication device has paired with a vehicle device or an electric charger as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 12, the Scipioni/Tietzen/Cao combination discloses as discussed above.
Scipioni does not directly
Dragt teaches signals indicating that the mobile communication device (mobile asset 200) has accessed a transportation or map application (“a search on a GPS,” [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scipioni/Tietzen/Cao combination by the feature of Dragt and in particular to include in the signals indicating that the location of the web-enabled mobile communication device is leaving of the Scipioni/Tietzen/Cao combination the signals indicating that the mobile communication device has accessed a transportation or map application, as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 13, the Scipioni/Tietzen/Cao combination discloses as discussed above.
Scipioni does not directly disclose wherein the signals indicating that the location of the web-enabled mobile communication device is leaving include: signals from a hardware location device indicating that the mobile communication device is travelling over a threshold speed, or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold.
Dragt teaches signals from a hardware location device (GPS device 215) indicating that the mobile communication device (mobile asset 200) is travelling over a threshold speed (“threshold velocity,” [0073])([0073]), or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scipioni/Tietzen/Cao combination by the feature of .

Claims 17, 19, 21, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni in view of Tietzen and further in view of Cao and Alpdemir et al. (US 2004/0006478 A1)(“Alpdemir”).

As to Claim 17, the Scipioni/Tietzen/Cao combination discloses as discussed above.
Scipioni further discloses
receiving feedback signals representing feedback audio received at an audio input device of the web-enabled mobile device associated with the customer profile (“An optional audio input/ output component 205 may also be included to allow a user to use voice for inputting information by converting audio signals.” [0035]), and
storing the feedback signals on a data storage device (Fig.2 and [0036]).
Scipioni does not directly 
Alpdemir teaches generating with a text to speech processor (“text-to-speech processor,” [0051]) speech request signals representing request audio for communicating one or more feedback requests on an audio output device ([0005]) of a web-enabled mobile device associated with the customer profile ([0051] and [0582]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao combination by the feature of Alpdemir and in particular to include in the Scipioni/Tietzen/Cao combination the feature generating with a text to speech processor speech request signals representing request audio for communicating one or more feedback requests on an audio output device of the web-enabled mobile device associated with the customer profile, as taught by Alpdemir.  A person having ordinary skill in the art would have been motivated to combine these features because it would help a user “interact with the system with the utmost ease and simplicity” (Alpdemir, [0096]).

As to Claim 19, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.  Scipioni further discloses generating response signals representing response audio for communicating a recorded audio response to the feedback audio to the mobile device associated with the customer profile ([0035]).

As to Claim 21, Scipioni discloses a computer-implemented method performed by an Internet server hardware system ([0034]) for managing feedback communications in a network (networks 108) of computing resources in connection with electronic transactions between cardholders ([0072]) and merchants ([0069]) and for enabling to be operable via the Internet to engage in real time data communications with the cardholders and the merchants (Abstract and [0034]), wherein the method comprises a plurality of steps, each being performed by the Internet server hardware system executing software, wherein the steps include:
receiving, wirelessly, at least one request for a communication (information entered in the server, [0013]) identifying:
each of one or more merchants when an electronic transaction is conducted with the merchant (“store….name and location,” [0013]); and
a type good or service to be provided by each said merchant (“customer's order, the order is displayed, in line by line detail,” [0013]);
sending the communication for wireless delivery to a web-enabled (see [0026]-[0028]) mobile communication device (“the order is displayed, in line by line detail, on the customer’s consumer mobile device in real time, as it is being entered by the server,” [0013]) associated with a customer profile associated with a cardholder ([0052], and [0072]);
initiating signals to cause a trigger handler to establish a trigger condition (“a pre-determined event or condition,” [0015]), wherein the trigger condition is satisfied when:
at least one processor on a web-enabled mobile communication device associated with the customer profile receives signals indicating that a location of the web-enabled mobile communication device is leaving a location associated with the electronic transaction (“the user leaving the merchant or exiting the place of business (e.g., the user leaves the restaurant after rating a serving person but before the rating is sent as part of the feedback to the merchant). Exiting may be determined manually by the user, for example, by entering some information on the user mobile device, or automatically by the mobile device or merchant device, for example, through the use of technology such as relative positions----e.g., using global positioning system (GPS)--ofthe mobile device and merchant device or determining, for example, that the mobile device is out of WiFirange of the merchant device,” [0015]); and
a feedback acquisition delay has elapsed (“expiration of a pre-determined period of time,” [0015]), wherein:
feedback acquisition delay is the passage of a time period after the time of the electronic transaction (“ratings can be provided as feedback to the merchant either concurrently or with a controlled delay (e.g., waiting for customer OK or other conditional event)” [0061]); and
the time period is an approximation of an amount of time for the type good or service to be provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction (“subject the prompt ratings feedback to a conditional delay (e.g., waiting for the user to leave a restaurant) before sending the actual feedback on to the merchant device 310” [0058]); and
upon detection of the trigger condition, initiating signals to cause an input device (“one or more hardware processors,” [0015]) to wirelessly receive feedback input (“communications from the user regarding ratings about the purchases promptly,” [0015]),
receiving feedback signals representing feedback audio received at an audio input device of the web-enabled mobile device associated with the customer profile (“An optional audio input/output component 205 may also be included to allow a user to use voice for inputting information by converting audio signals.” [0034]).
Scipioni does not directly disclose
a loyalty program and merchants enrolled in the loyalty program;
receiving at least one transaction communication, the at least one transaction communication including:
data associated with an electronic transaction involving a payment identifier associated with the customer profile including the time of the electronic transaction;
the identity of one said merchant; and
the type good or service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction;
generating with a text to speech processor request signals representing request audio for communicating one or more feedback requests on an audio output device of a mobile device associated with the customer profile,
storing the feedback signals on a data storage device.
Tietzen teaches a loyalty program (“loyalty systems,” [0004]) and merchants enrolled in the loyalty program ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scipioni by the feature of Tietzen and in particular to include in Scipioni, the loyalty program and merchants enrolled in the loyalty program, as taught by Tietzen.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “increase[d] revenues and repeat business from consumers” (Tietzen, [0002]).
Cao teaches
receiving at least one transaction communication (see receipt depicted in Fig.8B), the at least one transaction communication including:
data associated with an electronic transaction involving a payment identifier (see identifier 805b) associated with the customer profile (“profile…associated with the user,” [0089]) including the time of the electronic transaction (see time of “11:59 AM” in Fig.8B);
the identity of one said merchant (see “DG Golf Club,” in Fig.8B); and
the type good or service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction (see “Greens Fee,” Fig.8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scipioni/Tietzen combination by the features of Cao and in particular to include in the Scipioni/Tietzen combination the features of: receiving at least one transaction communication, the at least one transaction communication including: data associated with an electronic transaction involving a payment identifier associated with the customer profile including the time of the electronic transaction; the identity of one said merchant; and the type good or service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction, as taught by Cao.
A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002])
Alpdemir teaches generating with a text to speech processor (“text-to-speech processor,” [0051]) request signals representing request audio for communicating one or more feedback requests on an audio output device ([0005]) of a mobile device associated with the customer profile ([0051] and [0582]), and storing the feedback signals on a data storage device ([0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao combination by the feature of Alpdemir and in particular to include in the Scipioni/Tietzen/Cao combination the feature of generating with a text to speech processor request signals representing request audio for communicating one or more feedback requests on an audio output device of a mobile device associated with the customer profile, and storing the feedback signals on a data storage device, as taught by Alpdemir.  A person having ordinary skill in the art would have been motivated to combine these features because it would help a user “interact with the system with the utmost ease and simplicity” (Alpdemir, [0096]).

As to Claim 28, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.  Scipioni further discloses a non-transient computer readable medium comprising software instructions executed by the Internet server hardware system to perform the steps of the 

As to Claim 32, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above. Scipioni does not directly disclose but Cao teaches 
the merchant associated with the electronic transaction is a provider of the golf services (see “DG Golf Club,” which provides the golf services in Fig.8B);
the service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction is a round of golf (see “Greens Fee,” Fig.8B, “the context duration platform 103 may determine the transaction type is playing golf and determine that the proxy device 117a is associated with an attribute based on the average time required to play a game of golf,” [0087], [0088]-[0089]); and
the time period is an approximation of an amount of time for an average round of golf (“the context may be playing golf and the predicted duration may be the average length it takes the user associated with the transaction to play a round of golf.” [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scipioni/Tietzen/Cao combination by the features of Cao and in particular to include in the Scipioni/Tietzen/Cao combination the features of: the merchant associated with the electronic transaction is a provider of the golf services; the service provided to the cardholder associated with the customer profile by the one said merchant associated with the electronic transaction is a round of golf; and the time period is an approximation of an amount of time for an average round of golf, as taught by Cao.
A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002]).

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni in view of Tietzen and further in view of Cao and Alpdemir and Flockhart et al. (US 2010/0278318 A1)(“Flockhart”).

As to Claim 18, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.

Scipioni does not directly disclose 
determining an emotion associated with the feedback audio based on the feedback signals; and
ordering the feedback audio in a review queue based on the determined emotion.
Flockhart teaches
determining an emotion (“emotion,” [0024]) associated with the feedback audio based on the feedback signals ([0024]); and
ordering the feedback audio in a review queue based on the determined emotion ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao/Alpdemir combination by the features of Flockhart and in particular to include in the Scipioni/Tietzen/Cao/Alpdemir combination the features of determining, with the at least one processor, an emotion associated with the feedback 

As to Claim 27, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.
Scipioni does not directly disclose
determining an emotion associated with the feedback audio based on the feedback signals; and
ordering the feedback audio in a review queue based on the determined emotion.
Flockhart teaches
determining an emotion (“emotion,” [0024]) associated with the feedback audio based on the feedback signals ([0024]); and
ordering the feedback audio in a review queue based on the determined emotion ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao/Alpdemir combination by the features of Flockhart and in particular to include in the Scipioni/Tietzen/Cao/Alpdemir combination the features of determining an emotion associated with the feedback audio based on the feedback signals; and ordering the feedback audio in a review queue based on the determined emotion, as taught by Flockhart.  A person having ordinary skill in the art would have been motivated to .

Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni in view of Tietzen and further in view of Cao and Alpdemir and Dragt.

As to Claim 22, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.
Scipioni does not directly disclose wherein the signals indicating that the location of the web-enabled mobile communication device is leaving include: signals indicating that the web-enabled mobile communication device has paired with a vehicle device or an electric charger.
Dragt teaches signals indicating that the web-enabled mobile communication device (mobile asset 200) has paired with a vehicle device or an electric charger (“Bluetooth sync between a mobile device and an automobile),” [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao/Alpdemir combination by the feature of Dragt and in particular to include in the signals indicating that the location of the web-enabled mobile communication device is leaving of the Scipioni/Tietzen/Cao/Alpdemir combination the signals indicating that the web-enabled mobile communication device has paired with a vehicle device or an electric charger as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 23, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.
Scipioni does not directly disclose wherein the signals indicating that the location of the web-enabled mobile communication device is leaving include: signals indicating that the web-enabled mobile communication device has accessed a transportation or map application.
Dragt teaches signals indicating that the web-enabled mobile communication device (mobile asset 200) has accessed a transportation or map application (“a search on a GPS,” [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao/Alpdemir combination by the feature of Dragt and in particular to include in the signals indicating that the location of the web-enabled mobile communication device is leaving of the Scipioni/Tietzen/Cao/Alpdemir combination the signals indicating that the web-enabled mobile communication device has accessed a transportation or map application as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 24, the Scipioni/Tietzen/Cao/Alpdemir combination discloses as discussed above.

Scipioni does not directly disclose wherein the signals indicating that the location of the web-enabled mobile communication device is leaving include: signals from a hardware location device indicating that the web-enabled mobile communication device is travelling over a 
Dragt teaches signals from a hardware location device (GPS device 215) indicating that the web-enabled mobile communication device (mobile asset 200) is travelling over a threshold speed (“threshold velocity,” [0073])([0073]), or that the location of the web-enabled mobile communication device is further from the location associated with the electronic transaction than a threshold distance ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao/Alpdemir combination by the feature of Dragt and in particular to include in the signals indicating that the location of the web-enabled mobile communication device is leaving of the Scipioni/Tietzen/Cao/Alpdemir combination the signals from a hardware location device indicating that the web-enabled mobile communication device is travelling over a threshold speed, or that the location of the web-enabled mobile communication device is further from the location associated with the electronic transaction than a threshold as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 26, the Scipioni/Tietzen/Cao/Alpdemir/Dragt combination discloses as discussed above.
Scipioni does not directly disclose but Cao teaches wherein the feedback acquisition delay is based at least in part on timing information in a feedback history of the customer profile (“The context module 203 may further predict the context of a UE 101a based on historical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao/Alpdemir combination by the feature of Cao and in particular to include in the Scipioni/Tietzen/Cao/Alpdemir combination the feature wherein the feedback acquisition delay is based at least in part on timing information in a feedback history of the customer profile, as taught by Cao.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni in view of Tietzen and further in view of Cao and Matthews (US 5,086,390 A)(“Matthews”).

As to Claim 30, the Scipioni/Tietzen/Cao combination discloses as discussed above.
Scipioni does not directly disclose wherein the time period is a delay of about five hours.
Matthews teaches wherein the time period is a delay of about five hours (C.1, L.20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scipioni/Tietzen/Cao combination by the feature of Matthews and in particular to include in the time delay of the Scipioni/Tietzen/Cao combination a delay of about five hours as taught by Matthews.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to accommodate slower players (Matthews, C.1, L.19-23).
Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation of the claims13.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
computer readable medium: a transitory propagated signal medium, e.g. carrier wave. See Aggarwal et al. (U.S. 7,711,586 B2) describing “computer and/or machine readable media [as] ... other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.); etc.” C.3, L.39-L.46; Crawford (U.S. 7,587,502 B2) describing a “computer readable medium” as wireless communications media in “a carrier wave.” C.4, L.13-L.25; and Dunphy et al. (U.S. 6,484,182 B1) describing how a “computer program product is carried by a medium readable by a computer (e.g. a carrier wave signal) . . . .” C.2, L.58-L.60.
transient: adj. 1. Fleeting, temporary, or unpredictable. Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

Response to Arguments
Applicant's arguments filed on the September 2021 Remarks have been considered and are addressed below where still applicable.
On page 9 of the September 2021 Remarks, Applicant argues that because Claim 28 recites “an article of manufacture” that it is patentable subject matter.  However, Claim 28 is not directed to an article of manufacture as explained in the rejection.  In particular, as stated therein, the claim does not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, Claim 28 is directed to signals per se.
First, because the preamble limits the overall scope of Claim 28 to a “non-transient computer readable medium,” the Examiner finds that the scope of Claim 28 is limited to this “computer readable medium.”
Second, the Examiner finds that one of ordinary skill in this particular art may interpret such ‘computer readable medium’ claims as signals.  To support the Examiner’s position that a person of ordinary skill in this art may interpret ‘computer readable medium’ claims as signals, see the broadest reasonable interpretation of “transient” and “computer readable medium” as set forth below and USPTO memorandum14 by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)15 noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”).
Third, because signal claims are not in any statutory category, Applicant’s computer readable medium claims are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).16
In order to overcome this rejection, the Examiner recommends, by way of example only, that Applicant amend “non-transient” to “non-transitory.”
On pages 10-11 of the September 2021 Remarks, Applicant argues that at or before the effective filing date of the present invention, it was not commonplace for “a generic smartphone” to “have the required circuitry to wirelessly communicate.”  The Examiner is not persuaded by the argument since it is fundamental for a smartphone to communicate wirelessly.
On pages 12-14 of the September 2021 Remarks, Applicant argues the prior art rejections by arguing the propriety of Grossman.  However, Grossman is no longer relied upon.  Therefore, the argument is now moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        January 11, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing examiners to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        2 Available at http://www.uspto.gov/patents/law/exam/memoranda.jsp
        3 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        4 Also available at https://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20
        5 See also In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008)(petition for panel rehearing and petition for rehearing en banc denied).
        6 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.
        7 See Flook, 437 U.S. at 594; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). But see Examples 3 (AI-3: digital image processing) and 25 (rubber manufacturing).
        8 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI-4: global positioning system).
        9 See Content Extraction, 776 F.3d at 1358 (optical character recognition).
        10 See Alice Corp., 134 S. Ct. at 2359 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716 (updating an activity log).
        11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375.
        12 See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the  routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
        13 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.
        14 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        15 Also available at https://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20
        16 See also In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008)(petition for panel rehearing and petition for rehearing en banc denied).